
	
		I
		111th CONGRESS
		1st Session
		H. R. 3322
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2009
			Mr. Murphy of New
			 York (for himself and Mr.
			 Tonko) introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To respond to the current over-supply of milk by
		  temporarily increasing the payment rate for payments under the milk income loss
		  contract program and by directing the Secretary of Agriculture to facilitate
		  the efforts of producer associations and other third parties to remove dairy
		  cows from production, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Dairy Relief and Market Stabilization
			 Act.
		2.Temporary
			 increase in payment rate for milk income loss contract programSection 1506(c)(3) of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 8773(c)(3)) is amended—
			(1)by redesignating subparagraph (C) as
			 subparagraph (E); and
			(2)by striking subparagraph (B) and inserting
			 the following new subparagraphs:
				
					(B)for the period
				beginning on October 1, 2008, and ending on February 28, 2009, 45
				percent;
					(C)for the period
				beginning on March 1, 2009, and ending on November 30, 2009, 90 percent;
				and
					(D)for the period
				beginning on December 1, 2009, and ending on August 31, 2012, 45 percent;
				and
					.
			3.Contracts to reduce
			 number of dairy cows in production
			(a)Contracts
			 requiredThe Secretary of
			 Agriculture shall use amounts in the fund established under section 32 of the
			 Act of August 24, 1935 (7 U.S.C. 612c), to enter into a contract with a
			 producer association or other third party that has a program in operation to
			 encourage dairy producers to remove dairy cows from production. Under the
			 contract, the Secretary may pay all or a portion of the costs incurred by the
			 party to compensate dairy producers for removing dairy cows from
			 production.
			(b)Determination of
			 size of needed herd reductionNot later than 30 days after the date of
			 the enactment of this Act, the Secretary shall determine the number of dairy
			 cows that would be need to be removed from production nationwide to bring the
			 national supply of milk in line with national demand.
			(c)ImplementationThe
			 Secretary shall begin to enter into contracts under subsection (a) as soon as
			 possible after making the determination under subsection (b).
			(d)RegulationsThe promulgation of any regulations to
			 carry out this section shall be made without regard to—
				(1)the notice and
			 comment provisions of section 553 of title 5, United States Code;
				(2)the Statement of
			 Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg.
			 13804), relating to notices of proposed rulemaking and public participation in
			 rulemaking; and
				(3)chapter 35 of
			 title 44, United States Code (commonly known as the Paperwork Reduction
			 Act).
				(e)Congressional
			 Review of Agency RulemakingIn carrying out this section, the
			 Secretary shall use the authority provided under section 808 of title 5, United
			 States Code.
			(f)Duration of
			 contractsAny contract entered into under subsection (a) shall
			 expire one year after the date of the enactment of this Act.
			
